Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record is the Rothberg et al. (US Patent No. 5422690) reference. Although Rothberg teaches a system that measures eye movement data from a user, compares eye movement dynamics to thresholds to determine neurological impairment and sending an alert in response to determining that the user has some neurological impairment, Rothberg does not teach specifically the use of intersaccadic parameters as one of the eye movement dynamics. The use of intersaccadic parameters distinguishes the claimed invention in that it looks at parameters between saccades as opposed to what is conventional in the art parameters during saccades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791